1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DYRELL WAYNE JONES,                              )   Case No.: 1:19-cv-00396-DAD-JDP (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REFERRING CASE TO POST-
13          v.                                            SCREENING ADR AND STAYING CASE FOR
                                                      )   120 DAYS
14                                                    )
     C. PFEIFFER,
                                                      )   Date: January 30, 2020
15                  Defendant.                        )   Time: 10:00 a.m.
                                                      )   Place: Courtroom 9 (SAB)
16                                                    )   Before the Honorable Stanley A. Boone

17          Plaintiff Dyrell Wayne Jones is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Because it takes years to get to trial, the Court has identified this case as an appropriate case for

20   post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases more

21   expeditiously and less expensively. No claims, defenses, or objections shall be waived by the parties’

22   participation. In appropriate cases, defense counsel from the California State Attorney General’s Office

23   has agreed to participate in these early settlements.

24          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. However,

25   stating a cognizable claim does not mean that Plaintiff will prevail at trial. Thus, the Court stays this

26   action for a period of 120 days to allow the parties to investigate Plaintiff’s claims, meet and confer, and
27   then participate in a settlement conference.

28   ///

                                                             1
1           Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a

2    settlement conference at the United States Courthouse in Fresno, California on January 30, 2020, at

3    10:00 a.m. The Court will issue the necessary transportation order in due course.

4           In issuing this order, there is a presumption that this case will proceed to a settlement

5    conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

6    conferring with others, defense counsel in good faith finds that a settlement conference would be a waste

7    of resources, defense counsel may move to opt out of this early settlement conference. A written notice

8    to opt out must be filed within twenty-one (21) days of the date of the issuance of this order.

9           The parties shall each submit to Magistrate Judge Stanley A. Boone a confidential settlement

10   conference statement, as described below, to arrive at least seven days (one week) prior to the

11   conference.

12          The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

13   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

14   restitution obligation is, but what the value the of the case itself is to each side, irrespective of any

15   outstanding restitution obligation.

16          In accordance with the above, IT IS HEREBY ORDERED that:

17          1.      This action is STAYED for one hundred and twenty (120) days to allow the parties an

18                  opportunity to settle their dispute before the discovery process begins. Except as

19                  provided herein or by subsequent court order, no other pleadings or other documents may

20                  be filed in this case during the stay of this action. The parties shall not engage in formal

21                  discovery, but may engage in informal discovery to prepare for the settlement

22                  conference.

23          2.      This case is set for a settlement conference before Magistrate Judge Stanley A. Boone on

24                  January 30, 2020, at 10:00 a.m., at the United States Courthouse located at 2500 Tulare

25                  Street, Fresno, California 93721.

26
27
     1
      If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order, and
28   amend any deadlines if necessary.
                                                         2
1    3.   A representative with full and unlimited authority to negotiate and enter into a binding

2         settlement shall attend in person.

3    4.   Those in attendance must be prepared to discuss the claims, defenses, and damages. The
4         failure or refusal of any counsel, party or authorized person subject to this order to appear
5         in person may result in the cancellation of the conference and the imposition of sanctions.
6         The manner and timing of Plaintiff’s transportation to and from the conference is within
7         the discretion of CDCR.
8    5.   Defendants shall provide a confidential settlement statement to the following email
9         address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement
10        statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,
11        “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be marked
12        “Confidential Settlement Statement”. Settlement statements shall arrive no later than
13        one week before the conference date. Parties shall also file a Notice of Submission of
14        Confidential Settlement Statement. See Local Rule 270(d). Settlement statements
15        should not be filed with the Clerk of the Court nor served on any other party.
16        Settlement statements shall be clearly marked “confidential” with the date and time of
17        the settlement conference indicated prominently thereon.
18   6.   The confidential settlement statement shall be no longer than five pages in length, typed
19        or neatly printed, and include the following:
20        a.     A brief statement of the facts of the case.
21        b.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon
22               which the claims are founded; a forthright evaluation of the parties’ likelihood of
23               prevailing on the claims and defenses; and a description of the major issues in
24               dispute.
25        c.     An estimate of the cost and time to be expended for further discovery, pretrial,
26               and trial.
27        d.     The party’s position on settlement, including present demands and offers and a
28               history of past settlement discussions, offers, and demands.
                                               3
1                      e.       A brief statement of each party’s expectations and goals for the settlement

2                               conference, including how much a party is willing to accept and/or willing to pay.

3                      f.       If the parties intend to discuss the joint settlement of any other actions or claims

4                               not in this suit, give a brief description of each action or claim as set forth above,

5                               including case number(s) if applicable.

6             7.       If a settlement is reached at any point during the stay of this action, the parties shall file

7                      a Notice of Settlement in accordance with Local Rule 160.

8             8.       If the defense counsel wishes to “opt-out” of this settlement for the reasons stated above,

9                      counsel must do so within twenty-one (21) days of this order by filing a “Notice of Opt-

10                     Out and Request to Vacate Settlement Conference.”

11            9.       The parties remain obligated to keep the Court informed of their current address at all

12                     times during the stay and while the action is pending. Any change of address must be

13                     reported promptly to the Court in a separate document captioned for this case and entitled

14                     “Notice of Change of Address.” See Local Rule 182(f).

15            10.      A failure to follow these procedures may result in the imposition of sanctions by the

16                     court.

17
18
19   IT IS SO ORDERED.

20
21   Dated:         October 18, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                              4
